Exhibit 5.1 September 2, 2016 Viking Therapeutics, Inc.12340 El Camino Real, Suite 250 San Diego, CA 92130 Re: Viking Therapeutics, Inc. Registration Statement on Form S-1 Ladies and Gentlemen: We have acted as counsel to Viking Therapeutics, Inc., a Delaware corporation (the “Company”), in connection with the preparation and filing by the Company of a Registration Statement on Form S-1 (the “Registration Statement”) with the U.S. Securities and Exchange Commission (the “Commission”), on or about the date hereof, covering the registration for resale under the Securities Act of 1933, as amended (the “Securities Act”), of an aggregate of 7,500,000 shares of the Company’s common stock, par value $0.00001 per share, of which: (i) 669,449 shares (the “Issued Shares”) have been issued to Aspire Capital Fund, LLC (“Aspire Capital”), and (ii) 6,830,551 shares (the “Agreement Shares” and, together with the Issued Shares, the “Shares”) are reserved for issuance pursuant to a common stock purchase agreement dated as of August 24, 2016 (the “Purchase Agreement”), by and between the Company and Aspire Capital.
